Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 6 October 2021 and entered with this Action have updated the Title and aligned the claims with the allowable alkyl end-capped ethoxylated fatty alcohol embodiment.
The Species Election requirement mailed 27 January 2021 is fully withdrawn insofar as the generic claims are allowable.
Regarding the Prior Art, although nonionic capped alcohol ethoxylate surfactants are known in the art (e.g., Smith 2011/0306524 at [0011], cited in Conclusion of Office Action mailed 19 April 2021), there is no Prior Art that discloses or teaches including within a cement slurry a non-ionic alkyl end-capped ethoxylated fatty alcohol, as claimed.  Cements often interact negatively with other chemicals in a manner that unpredictably affects setting time, compressive strength, etc.  Thus, only one with the benefit of the current disclosure, demonstrating operability of a well cement with an alkyl end-capped ethoxylated fatty alcohol surfactant (e.g. Example 1), would have a reasonable expectation of success.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674